Order entered October 1, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00154-CV

       FELTON LOVE AND BRIGHT IDEAL CONSTRUCTION CO., Appellants

                                             V.

                       CHICAGO AND FIDELITY TITLE, Appellee

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-10-13809

                                          ORDER
       We GRANT appellants’ September 29, 2015 motion for an extension of time to file a

reply brief. Appellants shall file a reply brief by OCTOBER 5, 2015.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE